DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2015/0173631 ("Richards").
Regarding claim 1, Richards discloses an electronic device comprising: 
a capacitive sensor (capacitive touch/proximity detector, paragraphs [0132], [0258]); 
a heart rate sensor (heart rate detection sensor package, paragraphs [0159], [0161]) disposed in one surface of the electronic device and comprising at least one light-emitting unit (one or more light emitters, paragraphs [0159], [0161]) disposed in a first region of the one surface (Figs. 2A through 6A, paragraph [0152]), a first light-receiving unit (one or more photodiodes, paragraph [0163], see also light detector 1, Fig. 11D) disposed in a second region of the one surface (Figs. 2A through 6A, paragraph [0152]), and a second light-receiving unit (one or more photodiodes, paragraph [0163], see also light detector 2, Fig. 11D) disposed in a third region of the one surface (Figs. 2A through 6A, paragraph [0152]); and 
a processor (processing unit, paragraph [0161]), wherein the processor is configured to: 
measure capacitance for a user wearing the electronic device by using the capacitive sensor (capacitive touch/proximity detector, paragraph [0132], [0164]); 
emit light by using the light-emitting unit according to the capacitance (paragraphs  [0132], [0164], capacitive sensor triggers heart rate measurement); 
measure a first amount of light into which the light is reflected by the user's body tissue through the first light-receiving unit (paragraph [0114], one or more light detectors detect reflected light from the skin), and a second amount of light into which the light is reflected by the body tissue through the second light-receiving unit (paragraph [0114], one or more light detectors detect reflected light from the skin); 
determine that the electronic device is worn by the user in response to at least one amount of light among the first amount of light and the second amount of light satisfying a specified amount of light (paragraph [0109], high/low return signal, and see paragraph [0424], changes/no changes in amount of light indicate whether device is being worn or not); and 
determine that the electronic device is detached from the user in response to the first amount of light and the second light not satisfying the specified amount of light (paragraph [0109], [0424]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of U.S. Patent Publication No. 2016/0154952 ("Fitbit").
Regarding claim 2, Richards discloses the electronic device of claim 1, wherein the processor (processing unit, paragraph [0161]) is configured to measure any one amount of light received from the first light-receiving unit or the second light-receiving unit (paragraph [0114]) in response to the measured capacitance (paragraph [0164], capacitive sensor triggers heart rate measurement).
Richards does not explicitly disclose that the measured capacitance is within a specified range.
However, Fitbit discloses measuring an amount of light received from a light-receiving unit (715, Fig. 10, paragraph [0067]) in response to the measured capacitance being within a specified range (710, Fig. 10, paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to measure an amount of light received from a light-receiving unit in response to the measured capacitance being within a specified range as disclosed by Fitbit in the device of Richards in order to verify whether the output of the light-receiving unit is consistent with the detected potential detachment event.
Regarding claim 7, Richards discloses the electronic device of claim 1, wherein the processor (processing unit, paragraph [0161]) is configured to, in response to the measured capacitance (paragraph [0164], capacitive sensor triggers heart rate measurement), measure an amount of light received from the first light-receiving unit and the second light-receiving unit (paragraph [0114]), and acquire a biometric signal (paragraph [0114]).
Richards does not explicitly disclose that the measured capacitance is out of a specified range.
However, Fitbit discloses measuring an amount of light received from a light-receiving unit (715, Fig. 10, paragraph [0067]) in response to the measured capacitance being out of a specified range (710, Fig. 10, paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to measure an amount of light received from a light-receiving unit in response to the measured capacitance being out of a specified range as disclosed by Fitbit in the device of Richards in order to verify whether the output of the light-receiving unit is consistent with the detected potential detachment event.
Claims 9, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fitbit in view of U.S. Patent Publication No. 2016/0026212 ("Lee").
Regarding claim 9, Fitbit discloses an electronic device comprising: 
a capacitive sensor (300, Figs. 1B, 4); 
a heart rate sensor (500, Figs. 1B, 8, can be a PPG sensor, paragraphs [0032], [0055]) comprising at least one light-emitting unit (515, Fig. 8) and at least one light-receiving unit (520, Fig. 8); and 
a processor (120, Fig. 1B, paragraph [0059]), wherein the processor is configured to: 
measure capacitance for a user wearing the electronic device, by using the capacitive sensor (705, Fig. 10, paragraph [0065]); 
emit light by using the light-emitting unit according to the capacitance (paragraph [0054]-[0056]); 
measure an amount of light into which the light is reflected by the user's body tissue through the at least one light-receiving unit (paragraph [0054], it is well understood by those skilled in the art that a PPG sensor measures an amount of light into which the light is reflected by the user's body tissue through the at least one light-receiving unit to measure a cardiac signal); 
in response to the amount of light corresponding to a first specified range (expected heart range, paragraph [0054], a range representative of a cardiac signal, paragraph [0067], or an optical threshold, paragraph [0070]), determine that the electronic device is worn by the user (paragraph [0054]). Fitbit further discloses that a biometric signal is sensed to determine that the electronic device is worn by the used, at least based on the biometric signal (paragraphs [0054], [0067]).
Fitbit does not explicitly disclose that in response to the amount of light corresponding to a second specified range, emit light by using the light-emitting unit, sense light into which the emitted light is reflected according to a blood flow rate of the user through the at least one light-receiving unit, sense a biometric signal for the user by using the reflected light, and determine that the electronic device is worn by the user, at least based on the biometric signal.
However, Lee discloses that further thresholds can be used to determine if the device is being worn (paragraph [0067]).  Lee further discloses that when an optical sensor is operated as a PPG sensor, it will emit light of a specified brightness by using the light-emitting unit, sense light into which the emitted light is reflected by the user through the at least one light-emitting unit, sense a biometric signal for the user by using the reflected light (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use multiple thresholds as disclosed by Lee in the device of Fitbit in order to determine if the device is being worn more loosely than preferred, and if determined that the device is being tightly worn then proceed to measure a biometric signal.
Regarding claim 11, Fitbit in view of Lee discloses the electronic device of claim 9, and Fitbit further discloses that the processor (120, Fig. 1B, paragraph [0067]) is configured to obtain biometric signal feature points (heartbeat waveform, paragraph [0067]) of predetermined sections associated with the capacitance based on a time point at which the capacitance is obtained within the first specified range (paragraphs [0045], [0053]-[0054], Figs. 7A-7B).
Regarding claim 12, Fitbit in view of Lee discloses the electronic device of claim 11, and Fitbit further discloses the feature point comprises at least one of a phase of the biometric signal, an amplitude or a heartbeat (heartbeat waveform, paragraph [0067]).
Regarding claim 15, Fitbit discloses an electronic device comprising:  
capacitive sensor (300, Figs. 1B, 4); 
a heart rate sensor (500, Figs. 1B, 8, can be a PPG sensor, paragraphs [0032], [0055]) comprising at least one light-emitting unit (515, Fig. 8) and at least one light-receiving unit (520, Fig. 8); and 
a processor (120, Fig. 1B, paragraph [0059]), wherein the processor is configured to: 
measure capacitance for a user wearing the electronic device, by using the capacitive sensor (705, Fig. 10, paragraph [0065]); 
measure an amount of light through the at least one light-receiving unit according to the capacitance (715, Fig. 10, paragraph [0067]); 
in response to the amount of light corresponding to a first specified range (expected heart range, paragraph [0054], a range representative of a cardiac signal, paragraph [0067], or an optical threshold, paragraph [0070]), determine that the electronic device is worn by the user (paragraph [0067]).  Fitbit further discloses that a biometric signal is sensed to determine that the electronic device is worn by the used, at least based on the biometric signal (paragraphs [0054], [0067]).
Fitbit does not explicitly disclose that in response to the amount of light corresponding to a second specified range, emit light of a specified brightness by using the light-emitting unit, sense light into which the emitted light is reflected by the user through the at least one light-emitting unit, sense a biometric signal for the user by using the reflected light, and determine that the electronic device is worn by the user, at least based on the biometric signal.
However, Lee discloses that further thresholds can be used to determine if the device is being worn (paragraph [0067]).  Lee further discloses that when an optical sensor is operated as a PPG sensor, it will emit light of a specified brightness by using the light-emitting unit, sense light into which the emitted light is reflected by the user through the at least one light-emitting unit, sense a biometric signal for the user by using the reflected light (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use multiple thresholds as disclosed by Lee in the device of Fitbit in order to determine if the device is being worn more loosely than preferred, and if determined that the device is being tightly worn then proceed to measure a biometric signal.
Allowable Subject Matter
Claims 3-6, 8, 10, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed, specifically in combination with: in response to the measured capacitance being within a specified range, turn On the first switch and turn Off the second switch, and measure the first amount of light into which the light is reflected by the user's body tissue through the first light-receiving unit, or turn Off the first switch and turn On the second switch, and measure the second amount of light into which the light is reflected by the user's body tissue through the second light-receiving unit; and/or in response to the first amount of light and the second amount of light not satisfying the amount of light of the specified range, further sense a biometric signal for the user based on an amount of light received from the first light-receiving unit or the second light-receiving unit, and determine whether the electronic device is worn by or detached from the user at least based on the biometric signal; and/or in response to the amount of light corresponding to the second specified range, adjust an intensity of light of the light-emitting unit, and sense a biometric signal for the user by using light emitted according to the adjusted intensity of light, and determine that the electronic device is worn by the user, at least based on the biometric signal; and/or a processor is configured to obtain a feature point of a first biometric signal before a specified time at the time point at which the capacitance is obtained within the first specified range, and obtain a feature point of a second biometric signal after the specified time, is not taught or made obvious by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2015/0157269 ("Lisogurski") discloses a trigger for displaying physiological parameters on a monitor or display when a threshold condition is met (see paragraphs [0054],[0134]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878    




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878